Exhibit 10.1

SECOND AMENDMENT TO LETTER AGREEMENT

THIS SECOND AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into
effective the 1st day of April, 2006, by NOVT Corporation, a Florida corporation
(hereinafter referred to as the “Company”) and Subhash C. Sarda (hereinafter
referred to as the “Executive”). The Company and Executive are hereinafter
referred to collectively, as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Parties have entered into a Letter Agreement dated November 11,
2005, pursuant to which the date of Executive’s termination of employment with
the Company was established as February 28, 2006 and pursuant to which the
Executive was entitled to receive certain payments and compensation from the
Company; and

WHEREAS, the Letter Agreement dated November 11, 2005 was amended effective
March 1, 2006 (as amended, the “Letter Agreement”), to extend Executive’s
termination date to March 31, 2006, and to specify Executive’s compensation and
benefits during such extended period of employment; and

WHEREAS, the Company desires to employ Executive during the period beginning
April 1, 2006 and ending May 31, 2006;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

1. Termination of Employment: The terms of paragraph 1 of the Letter Agreement
shall be altered and amended so that the Executive shall be employed by the
Company during the period beginning April 1, 2006 and ending May 31, 2006, with
all accompanying benefits of employment, including health insurance benefits,
vacation and allowable personal time accrual for 2006, reimbursement of business
expenses and base salary at an annual rate of $270,000, to be paid on a
bi-weekly basis through May 31, 2006. Nothing in the Letter Agreement shall
preclude the Executive from pursuing other employment search activities, as long
as such activity does not substantially interfere with the performance of his
duties as Chief Financial Officer of the Company.

2. All other and further terms and provisions of the Letter Agreement shall
remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Second Amendment to Letter
Agreement as of the date indicated by their respective names.

Date:

 

April 6, 2006

   

/s/ Subhash C. Sarda

    SUBHASH C. SARDA   NOVT CORPORATION DATE:    

April 6, 2006

  By:  

/s/ John Quicke

  Name:   JOHN QUICKE   Title:   PRESIDENT AND CHIEF EXECUTIVE OFFICER